DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  UNITED YACHT TRANSPORT, LLC,
                  a Delaware limited liability company,

                                 Appellant,

                                     v.

               MAS MARINE, INC., a Delaware corporation,

                                  Appellee.

                               No. 4D18-2580

                          [November 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE15-
008578.

  Neil Bayer and Chase Jansson of Kennedys CMK, LLP, Miami, for
appellant.

   Ron G. Rice, Jr., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.